Opinion filed November 3, 2016




                                       In The


        Eleventh Court of Appeals
                                     ___________

                                 No. 11-16-00224-CV
                                     ___________

                         NEAL LOEPPKY, Appellant
                                          V.
             ELIZABETH KLASSEN LOEPPKY, Appellee


                    On Appeal from the 106th District Court
                             Gaines County, Texas
                      Trial Court Cause No. 13-05-16615


                     MEMORANDUM OPINION
      In response to this court’s October 20, 2016 letter in which we questioned the
jurisdiction of this court over the matter presented in this appeal, Appellant has filed
a motion to dismiss the appeal. Appellant agrees that this court does not have
jurisdiction to consider this matter in a direct appeal. We note that Appellant has
now filed a petition for writ of habeas corpus in our Cause No. 11-16-00322-CV to
address the matter that he originally attempted to raise by way of appeal. As a result,
Appellant states that there is no need to maintain this appeal, and he requests that we
dismiss it. In accordance with Appellant’s request, we dismiss this appeal. See
TEX. R. APP. P. 42.1(a)(1).
      The motion to dismiss is granted, and the appeal is dismissed.


                                                   PER CURIAM


November 3, 2016
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                        2